286 S.E.2d 102 (1982)
STATE of North Carolina
v.
William Lee COOPER.
No. 134.
Supreme Court of North Carolina.
January 12, 1982.
*103 Rufus L. Edmisten, Atty. Gen. by Myron C. Banks, Sp. Deputy Atty. Gen., Raleigh, for the State.
Donald H. Solomon, Raleigh, for defendant-appellee.
HUSKINS, Justice.
The sole question posed by this case is whether Officer Ray's search of the passenger compartment of defendant's truck following his custodial arrest violated the Fourth and Fourteenth Amendments to the United States Constitution, i.e., whether this case is within the scope of New York v. Belton, ___ U.S. ___, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981).
In Belton, the United States Supreme Court held that when a police officer has effected a lawful custodial arrest of an occupant of a vehicle, the officer may, as a contemporaneous incident of that arrest, *104 conduct a search of the passenger compartment of the vehicle extending to the contents of containers found within the passenger compartment. Defendant offers three arguments that the holding in Belton does not apply to this case.
Defendant first contends that the search was not "a contemporaneous incident of the arrest." At the time of the search, defendant was under arrest and sitting in the back seat of a patrol car; thus, he argues the area searched was no longer within his immediate control. This contention is directly refuted by the holding in Belton. After Mr. Belton's car was stopped, he and his three passengers were placed under arrest. The arresting officer "split them up into four separate areas of the Thruway at this time so they would not be in physical touching area of each other." ___ U.S. at ___, 101 S.Ct. at 2862, 69 L.Ed.2d at 772. The officer searched each of the four defendants, then searched the interior of the car, including Belton's jacket. The Supreme Court held that the search of the jacket did not violate the Fourth and Fourteenth Amendments because the search immediately followed a custodial arrest and the jacket was "within the arrestee's immediate control." The Court noted:
It seems to have been the theory of the Court of Appeals that the search and seizure in the present case could not have been incident to the respondent's arrest, because Trooper Nicot, by the very act of searching the respondent's jacket and seizing the contents of its pocket, had gained `exclusive control' of them [citations omitted]. But under this fallacious theory no search or seizure incident to a lawful custodial arrest would ever be valid; by seizing an article even on the arrestee's person, an officer may be said to have reduced that article to his `exclusive control.'
___ U.S. at ___, n. 5, 101 S.Ct. at 2865, n. 5, 69 L.Ed.2d at 776, n. 5.
In Belton and in this case, the searches immediately followed the arrests. In both situations, defendants had been removed from the passenger compartments of their vehicles before the searches took place. The Supreme Court held that for purposes of the doctrine of Chimel v. California, 395 U.S. 752, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969), the passenger compartment of a vehicle in which defendant had been a "recent occupant," is an area within his immediate control. ___ U.S. at ___, 101 S.Ct. at 2865, 69 L.Ed.2d at 776 (emphasis supplied). The fact that defendant in this case was sitting in a police vehicle instead of standing on the street under an officer's supervision fails to remove the factual setting from the scope of Belton.
Defendant next argues that the search of the contents of the paper bag found inside the truck was invalid under the doctrine of Arkansas v. Sanders, 442 U.S. 753, 99 S.Ct. 2586, 61 L.Ed.2d 235 (1979), and United States v. Chadwick, 433 U.S. 1, 97 S.Ct. 2476, 53 L.Ed.2d 538 (1977). The contention is meritless. As the Supreme Court emphasized in Belton, "neither of those cases involved an arguably valid search incident to a lawful custodial arrest." ___ U.S. at ___, 101 S.Ct. at 2865, 69 L.Ed.2d at 776. Therefore, as in Belton, those cases have no effect on the decision in this case.
Defendant's final contention is that applying the Belton rule in this case would be impermissibly retroactive. Retroactive operation of an overruling decision is neither required nor prohibited by the United States Constitution. Linkletter v. Walker, 381 U.S. 618, 85 S.Ct. 1731, 14 L.Ed.2d 601 (1965). The matter is one of judicial policy, to be determined by the court after weighing the merits and demerits of the particular case, by looking to the prior history of the rule in question, its purpose and effect, and whether retroactive application will further or retard its application. Id. at 629, 85 S.Ct. at 1738, 14 L.Ed.2d at 608. Decisions are presumed to operate retroactively, and overruling decisions are given solely prospective application only when there is compelling reason to do so. State v. Rivens, 299 N.C. 385, 261 S.E.2d 867 (1980).
The Supreme Court enunciated a "bright line" test in Belton. Rather than evaluate each custodial arrest of the occupant of a *105 vehicle to determine whether an article was within his immediate control, a court need only find that an article was within the passenger compartment, and it is deemed to have been within the arrestee's immediate control. The articulation of such a "straightforward rule" was to provide guidance for courts, police officers and individuals. We must conclude that in generalizing the Chimel doctrine to provide a workable rule, the Supreme Court intended the decision to operate retrospectively as well as prospectively. Therefore, defendant's contention must fail.
Our review of the record and decisions impels the conclusion that the decision of the Court of Appeals conflicts with a decision of the United States Supreme Court. The decision of the Court of Appeals is reversed and the case remanded to that court for further remand to Wake Superior Court for reinstatement of the original judgment.
REVERSED and REMANDED.